Citation Nr: 0735262	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO. 03-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected 
diabetes mellitus. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from November 1959 to November 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied the claim 
of service connection for a bilateral knee condition.

In August 2004 and October 2005, the Board remanded to the RO 
the claim for service connection for further development. The 
RO completed all requested action and continued denial of the 
veteran's claim (as reflected in the January 2006 
supplemental statement of the case (SSOC)) and returned the 
matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

Pursuant to the Board's October 2005 remand, the veteran's 
claims folder was returned to a VA examiner who conducted a 
March 2005 orthopedic examination, because it was not clear 
that the examiner reviewed the VA claims folder. See 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

The VA examiner issued an addendum in November 2005. In 
substance, the examiner observed (1) the veteran did "not 
have any specific incident recorded as directly related to 
knee conditions;" (2) that while service medical records 
indicated there were complaints of knee symptoms, these were 
"incidental;" and (3) "enough time has passed from 1979 
(the date of the veteran's retirement from active military 
duty) to 2005 and it is medically expected that there should 
be more degenerative changes at least in one knee that is the 
left knee which has been referred all the time in the 
records." The examiner also observed that the veteran has 
diabetes, and that the "degenerative changes in his knees 
are quite in line with his age and other medical condition 
which enhances the degeneration in the skeletal structures."

The VA examiner's addendum is unclear in several respects. As 
noted in the Board's October 2005 remand, the veteran's 
service medical records indicate several instances of knee 
pain, contrary to the examiner's observation of there being 
none. While the examiner reported that these did not 
constitute specific "incidents," these are of record, and 
the Board is unable to construe the meaning of the examiner's 
observation that these were "incidental." 

Through his opinion, the examiner also appears to have raised 
a new theory of entitlement of service connection for a 
bilateral knee disorder, or a left-knee disorder. His 
observation as to the unspecified "other medical condition" 
enhancing degeneration of skeletal structure is unspecified, 
although presumably it may be service-connected diabetes 
mellitus. The law provides that irrespective of the veteran's 
specific theory of entitlement to the benefit sought, VA must 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service. 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).

The Board is prohibited by law from relying upon its own 
unsubstantiated medical opinion, and the appeal must 
regrettably again be remanded. Allday v. Brown, 7 Vet. App. 
517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

In a decision issued subsequently to the Board's October 2005 
remand, the U.S. Court of Appeals for Veterans Claims (Court) 
specifically held that when a claimant raises more than one 
theory in support of a claim, while the claim is pending 
before VA, any action by the Board is not final until it 
specifically addresses all claimed theories of entitlement. 
Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).

In addition, the law provides that secondary service 
connection shall be awarded when a disability is "proximately 
due to or the result of a service-connected disease or injury 
. . . ." 38 C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(b). Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc). Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.

As the veteran is noted to be in receipt of service 
connection for diabetes and there is some indication in the 
claims file that the veteran's diabetes might have caused or 
aggravated his mild degenerative arthritis of the bilateral 
knees, the claims folder, and a copy of this remand, will be 
returned to the November 2005 examiner, if available, or a 
designated physician, for clarification as to whether the 
veteran's mild degenerative arthritis of the bilateral knees 
is caused or aggravated by the service-connected diabetes. 

The RO/AMC should arrange for the veteran to undergo 
examination only if the November 2005 examiner is not 
available, or the designated physician is unable to provide 
the requested opinion without examining the veteran. 
38 C.F.R. § 4.2.

Accordingly, the issue on appeal is REMANDED for the 
following actions:

1. The RO/AMC will advise the veteran and 
through his representative of what 
evidence would substantiate his claim for 
direct service connection and service 
connection as secondary to a service-
connected disability, in accordance with 
the provisions of the Veterans Claims 
Assistance Act (VCAA). Contemporaneous 
with this advisement, the RO should 
ascertain if the veteran has received any 
VA, non-VA, or other medical treatment for 
the disorder at issue that is not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. After the passage of a reasonable 
amount of time or upon receipt of the 
veteran's response, the RO should then 
obtain these records and associate them 
with the claims folder.

2. A copy of this remand, and the 
veteran's claims folder, will be returned 
to the VA examiner who conducted the 
November 2005 examination, or a designated 
physician, and the physician is requested 
to express an opinion as to the question 
of whether the veteran's mild degenerative 
arthritis of the bilateral knees or left 
knee is caused or aggravated by (a) any 
identified incident of military service 
and (b) his service-connected diabetes. If 
the examiner cannot respond without 
resorting to speculation, he should so 
state. 

If further examination of the veteran is 
deemed necessary, the RO/AMC should arrange 
for the veteran to undergo examination, by a 
physician, to obtain the above-noted 
opinion. The entire claims file, to include 
a complete copy of this REMAND, must be made 
available to the designated physician and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions. All 
appropriate tests and studies should be 
accomplished (with all pertinent results 
made available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should be 
reported in detail. 

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for all conclusions 
reached, in a printed (typewritten) report. 

3. When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC with due 
consideration of direct service connection 
and service connection as secondary to a 
service-connected disability theories of 
entitlement.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

